Citation Nr: 0722103	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-28 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the 
thoracolumbar spine on a direct basis or, alternatively, as 
secondary to service connected pilonidal cyst.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1967 until May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for low back pain on a direct basis or, 
alternatively, as secondary to service connected pilonidal 
cyst.  Following the receipt of additional evidence, a July 
2004 Statement of the Case (SOC) phrased the issue as 
entitlement to service connection for endplate osteophyte 
formation from T11-12 to L4-5 and degenerative disc disease 
from T12 to L5.  The Board has rephrased the issue on the 
title page to reflect that the veteran seeks service 
connection for disability of the thoracolumbar spine.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
disability of the thoracolumbar spine was not present in 
service, was not related to such service, and has no 
relationship to the service connected pilonidal cyst. 


CONCLUSION OF LAW

Disability of the thoracolumbar spine was not incurred in or 
aggravated by service and is not proximately due to or the 
result of the service connected pilonidal cyst.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that he is entitled to service 
connection for disability of the thoracolumbar spine on a 
direct basis or, alternatively, as secondary to service 
connected pilonidal cyst.  While in service, the veteran 
underwent surgery to remove a pilonidal cyst, and in 1973, 
service connection was granted for the pilonidal cyst.  

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. § 1110.  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Secondary service connection claims are separate and 
distinct from direct service connection claims.  Harder v. 
Brown, 5 Vet. App. 183 (1993).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The service medical records corroborate the removal of the 
pilonidal cyst.  However, the records are silent on any 
injury to the thoracolumbar spine.  The May 1969 separation 
examination only noted the pilonidal cyst excision as an 
abnormality of the spine.  During the May 1973 VA 
examination, the veteran complained of lower back pain which 
he related to the pilonidal cyst removal.  However, an x-ray 
found no abnormalities of the lumbar spine, and the 
examination showed full range of motion and no paravertebral 
atrophy, spasms, or tenderness.  The examiner concluded that 
lower back pain was not found.

The record also contains conflicting nexus opinions.  The 
veteran submitted several statements from his private 
physicians relating the thoracolumbar spine disability to his 
military service and the service connected pilonidal cyst.  
In August 2003, Dr. Pao stated that the veteran "suffers 
from chronic lumbar pain which may have started from the 
pilonidal cyst and abscess during service in the Vietnam War, 
consistent with his military records."  In March 2004, Dr. 
Pao stated that the veteran had C4-7 and L2-5 stenosis which 
"could have been sustained from military service, supported 
by his military records."

In a September 2001 statement, Dr. Jeryan stated that the 
veteran did not have back pain prior to entering military 
service and that the pain started while in Vietnam.  He also 
noted that the veteran received treatment while in service.  
In November 2001, Dr. Jeryan added that his statement was 
based on a review of the veteran's military records.  In June 
2002, Dr. Jeryan submitted another statement on behalf of the 
veteran which noted that the veteran also injured his back 
while jumping out of a helicopter while on active duty and 
that this injury was overlooked when he was diagnosed with 
pilonidal cyst.  He noted that the injury to the lumbar spine 
has caused a bulging disc and degenerative disc disease and 
that the veteran has suffered from persistent low back since 
release from active duty.  

Therefore, in February 2006, the Board remanded the issue for 
further development, to include a VA examination.  In October 
2006, the veteran underwent a VA examination.  After 
reviewing the claim's file, the examiner diagnosed the 
veteran with moderate lumbar spondylosis, worse at L4-5 and 
L3-4 with multilevel foraminal narrowing.  The examiner noted 
that there was prominent facet degeneration and that the 
findings also suggested flattening of the distal thoracic 
cord/conus of the T11-12 level.  The examiner commented that 
there was no recorded accident or injury in the veteran's 
military service to account for his lower back pain.  He 
added that the foraminal narrowing and stenosis of the lower 
back are the causes of the lower back pain and are not 
related to his pilonidal cyst.  Therefore, the examiner 
opined that, since no event to cause the injury is noted to 
have occurred, it is not at least as likely as not that his 
lower back pain is related to an in-service accident or 
injury of the lower back and that it is not at least as 
likely as not that his lower back pain is caused by or is a 
result of the pilonidal cyst.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

Here, the Board accords little probative value to Dr. Pao's 
statements.  The examiner stated that her conclusion was 
supported by the veteran's medical records.  However, there 
is no indication that the examiner actually reviewed the 
veteran's claim's file.  Additionally, Dr. Pao only stated 
that the veteran's thoracolumbar spine disability "could 
have been" or "may have" been related to his military 
service and/or pilonidal cyst.  As stated, a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  See Bloom v. West, 12 Vet. App. 185, 186-
87 (1999) (treating physician's opinion that veteran's time 
as a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).  

Additionally, the Board accords little probative value to Dr. 
Jeryan's statements.  Although he indicates that his 
statements are based on a review of the veteran's military 
records, there are inconsistencies with Dr. Jeryan's 
statements and the evidence found in the claim's file.  His 
September 2001 statement noted that the veteran received 
treatment in service for his back pain.  However, there are 
no records, including those submitted by the veteran, which 
note that the veteran received treatment for anything other 
than the already service connected pilonidal cyst.  The June 
2002 statement noted that the veteran has suffered from back 
pain since release from active duty.  However, the October 
1973 VA examination found that the veteran did not suffer 
from lower back pain.  Therefore, the October 2006 VA 
examiner's opinion, which included a review of the claim's 
file, examination of the veteran, and an opinion with 
rationale, outweighs the opinions by the private examiners.   

Therefore, the veteran's thoracolumbar spine disability is 
not proximately due to or the result of the service connected 
pilonidal cyst or related to his active military service.  
The veteran's own theory of medical diagnosis and causation 
cannot be accepted as competent evidence as he is not shown 
to possess the requisite training to speak to issues of 
medical diagnosis and causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Accordingly, the veteran's 
claim must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Jan. 2002, May 2003, Mar. 2006).  In a 
September 2006 letter, the veteran was also advised of 
potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was provided a medical examination.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for disability of the 
thoracolumbar spine on a direct basis or, alternatively, as 
secondary to service connected pilonidal cyst is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


